IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30228
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

MARCUS THEODORE,

                                         Defendant-Appellant.


                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 95-CR-284-L
                         - - - - - - - - - -
                           October 10, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Marcus Theodore contends that the district court erred in

denying him an additional one-level reduction for the acceptance

of responsibility.   Section 3E1.1(b) of the sentencing guidelines

established a three-part test to determine entitlement to the

additional one-level decrease for acceptance of responsibility.

United States v. Mills, 9 F.3d 1132, 1136 (5th Cir. 1993).     The

sentencing court is directed to grant the additional one-level

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                                          No. 96-30228
                                              - 2 -

decrease in the defendant's offense level if (1) the defendant

qualifies for the two-level decrease under § 3E1.1(a) for

acceptance of responsibility; (2) the defendant's offense level

is 16 or higher before the two-level reduction under § 3E1.1(a);

and (3) the defendant timely "`assisted authorities'" by taking

"one--but not necessarily both--of two `steps':                          either (a)

`timely' furnishing information to the prosecution about the

defendant's own involvement in the offense (subsection (b)(1));

or (b) `timely' notifying the authorities that the defendant will

enter a guilty plea (subsection (b)(2))."                       United States v.

Tello, 9 F.3d 1119, 1124-25 (5th Cir. 1993).

       Affording the district court the great deference that is

required, we find that the denial of the additional reduction for

acceptance of responsibility was not clearly erroneous because of

the Government’s representations, the close proximity of the plea

to the trial date, and the extensive factual basis presented for

the plea.        United States v. Bermea, 30 F.3d 1539, 1577 (5th Cir. 1994), cert. denied, 115
S. Ct. 1113, 1825 (1995); see § 3E1.1, comment. (n.5) ("the determination of the sentencing

judge is entitled to great deference").

       AFFIRMED.